DETAILED ACTION

Response to Arguments
Applicant's arguments filed 3/3/21 have been fully considered.
Applicant has argued that Ros fails to teach use of an actual difference between the claimed first and second measurements to determine a change of an etch parameter. However, the argument is not persuasive to overcome the rejection because changing a parameter of the etching process based on the difference is necessarily performed since a comparison after development (before etching) and after full gate etch is made by Ros (Section 3.2) and Figure 8 teaches wafer level overlay signature induced by gate etch (the difference between overlay measurements before and after gate etch) and teaches “gate etch process modifications” are performed and “correcting gate pattern deviation by gate etch process optimization” to reduce wafer level overlay signature induced by the  gate etch.
Applicant has argued that Matthias fails to teach use of an actual difference between the claimed first and second measurements to determine a change of an etch parameter. However, the argument is not persuasive to overcome the rejection because the difference would have been obvious to one of ordinary skill in the art to provide simple feedback process control by using the measurements to control an etch parameter with predictable results.
Applicant has argued that Matthias teaches that processed induced asymmetry is not an issue for metrology, so there is no motivation to adjust the etch process. 

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Effect of etch pattern transfer on local overlay (OVL) margin in 28nm gate integration” to Ros et al.
Regarding Claim 1, Ros et al. teaches method to change an etch parameter of a substrate etching process (section 3.4; figure 8),the method comprising: making a first measurement of a first metric associated with a structure on a substrate before being etched (overlay measurement before gate etch); making a second measurement of a second metric associated with a structure on a substrate after being etched (overlay measurement after gate etch); and changing the etch parameter based on a difference between the first measurement and the second measurement (figure 8; wafer level overlay signature induced by gate etch being the difference between overlay measurements before and after gate etch; Gate etch process modifications 
Regarding Claim 2, Ros et al. teaches wafer edge (Figure 8) portion predominates.
Regarding Claim 3, Ros et al. (section 3.3; softer plasma conditions with lower ion energies, i.e. lower voltage applied to electrodes) discloses the claim 3 etch parameter being a voltage applied to electrodes.
Regarding Claim 4, 5 and 7, Ros et al. teaches a plurality of measurements, measuring diffraction patterns and measurements comprising dimensional or geometric measurements of a cross section.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 18, 21, 22, 24-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over “Overlay leaves litho: impact of non-litho processes on overlay and compensation.” to Ruhm et al.
Regarding Claim 1, Ruhm et al. teaches a method to change a manufacturing parameter of a substrate manufacturing process (abstract; lithographic compensation techniques to reduce impact of the etch process on the pattern placement error.), the method comprising: making a first measurement of a first metric associated with a structure on a substrate before being etched (section 2; figure 2 left diagram, pre etch gate to active overlay error); making a second measurement of a second metric associated with a structure on a substrate after being etched (section 2; figure 2 middle diagram, post etch gate to active overlay error); and changing the manufacturing parameter based on a difference between the first measurement and the second measurement (section 2; figure 2 right diagram; difference etch-litho overlay
error; section 4; Lithographic compensation of the etch-litho overlay error using a 15-parameter correction per exposure model.), wherein the first metric and second metric are a metric indicative of one or more of: an overlay error between two or more layers on the substrate, an error in the placement of an edge of a feature of one layer of the substrate relative to an edge of a feature of another layer of the substrate, asymmetry in a property of a feature measured at one or more locations on the substrate (section 2; figure 2).
The subject-matter of claim 1 differs from the disclosure of Ruhm et al. in that claim 1 recites to change the etch parameter in order to compensate the etch-litho error, whereas Ruhm et al. teaches to adapt lithographic process parameters.

Regarding Claim 2, 4, 5, 7, 22 and 26, Ruhm et al. teaches measuring predominately around an edge portion with a plurality of measurements comprising first and/or higher order diffraction patterns.
Regarding Claims 3, 8, 9, 24 and 28, Ruhm et al. teaches the method substantially as claimed, but does not expressly teach etch parameters, a plurality of measurements or a statistic or keeping a parameter unchanged. However, the differences would have been obvious to one of ordinary skill in the art at the time of the claimed invention in order to provide etching process control with accurate measurements using a statistic such as an average and acceptable tolerances in the well-known manner. It is noted that etch parameters such as one of thermal, concentration and electric field pattern are known to control a plasma etching result and would have been obvious to one of ordinary skill in the art at the time of the Claimed invention.
Regarding Claims 18 and 25, a computer to perform the method would have been an obvious expedient to one of ordinary skill in the art at the time of the claimed invention.
.

Claims 8, 9, 18, 21, 22, 24-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over “Effect of etch pattern transfer on local overlay (OVL) margin in 28nm gate integration” to Ros et al.
Regarding Claims 8, 9, 24 and 28, Ros et al. teaches the method substantially as claimed, but does not expressly teach etch parameters, a plurality of measurements or a statistic or keeping a parameter unchanged. However, the differences would have been obvious to one of ordinary skill in the art at the time of the claimed invention in order to provide etching process control with accurate measurements using a statistic such as an average and acceptable tolerances in the well-known manner.
Regarding Claim 18, a computer to perform the method would have been an obvious expedient to one of ordinary skill in the art at the time of the claimed invention.
Regarding Claims 21 and 25, Ros et al. teaches the method substantially as claimed, but does not expressly teach the etch parameter is changed using a function of a variable that is a function of a location on a substrate. However, Ros et al. teaches location dependent overlay and compensation is a function of wafer radius (Figure 8). It would have been an obvious expedient to one of ordinary skill in the art at the time of the claimed invention 
Regarding Claims 22 and 26, Ros et al. teaches a plurality of measurements, measuring diffraction patterns and measurements comprising dimensional or geometric measurements of a cross section.

Claims 6, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over “Overlay leaves litho: impact of non-litho processes on overlay and compensation.” to Ruhm et al. in view of US 5,739,909 to Blayo et al.
Regarding Claim 6 and 23, as applied above, Ruhm et al. teaches the method substantially as claimed, but does not expressly teach a second wavelength of radiation. However, a second wavelength maybe used in analysis of features. For example, Blayo et al. teaches a second wavelength (Col. 5, Lines 43-55). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use a second wavelength with predictable results.

Claims 6, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over “Effect of etch pattern transfer on local overlay (OVL) margin in 28nm gate integration” to Ros et al. in view of US 5,739,909 to Blayo et al.
Regarding Claim 6, 23 and 27, as applied above, Ros et al. teaches the method substantially as claimed, but does not expressly teach a second wavelength of radiation. However, a second wavelength maybe used in analysis of features. For example, Blayo et al. teaches a second wavelength (Col. 5, Lines 43-55). It would .

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “Overlay leaves litho: impact ofnon-litho processes on overlay and compensation.” to Ruhm et al. in view of US 2008/0079723 to Hanson et al.
Regarding Claims 16 and 17, Ruhm et al. does not expressly teach fitting a function and transposing to a common grid. However, Hanson et al, teaches data analysis for an image data set includes the step fitting to a function and a common grid. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to merge data sets with predictable results.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “Effect of etch pattern transfer on local overlay (OVL) margin in 28nm gate integration” to Ros et al. in view of US 2008/0079723 to Hanson et al.
Regarding Claims 16 and 17, Ros et al. does not expressly teach fitting a function and transposing to a common grid. However, Hanson et al, teaches data analysis for an image data set includes the step fitting to a function and a common grid. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to merge data sets with predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433.  The examiner can normally be reached on Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTS P CULBERT/           Primary Examiner, Art Unit 1716